Title: To James Madison from Archibald Stuart, 2 November 1787
From: Stuart, Archibald
To: Madison, James


Dr Sir
Richmond Novr 2d. 1787
Inclosed are the Resolutions of Virginia on the subject of the fœderal Government. It is generally considered necessary that you should be of the convention, not only that the Constitution may be adopted but with as much unanimity as possible.
For gods sake do not disappoint the Anxious expectations of yr friends & let me add of yr Country. The Govr. on his return here was coolly received, upon which it is said he discovd much anxiety, since the Opposition to the Constitution has been heard of from Dift parts of the State he speaks with more confidence against what he calls the Objectionable parts. He is a candidate for the Convention, Wilkinson & Southall having cleared the Coast for him the former of Whom is inimical to the Govt. propos’d (tutis auribus Deposui).
The house went into committee yesterday on a petition to repeal the port Bill when Mason began to thunder, to the Great terror of all its friends & during the space of fiften Minutes I conceived its destruction inevitable. Henry however with the Aid of Ronald, Monroe, & al: who steped forth after the first pannick was removed Gave him a total overthrow. The Numbers were as 4 to 1. The Majority were fully convinced that an additional land tax would necessarily result from the Destruction of the port Bill.
Masons Arguments in the Reply were vague & inconclusive in short altho he is sometimes much admired for great strength of Mind Originality of Expression & for the Comprehensive view which he takes of his subjects yet upon that Occasion he fell far short of the general Expectation, & I fear the Effects of Age have sometimes been discoverable in him.
Some of Our young Countrymen have done themselves much credit On Dift subjects. We have hitherto dealt so much in Genl Conversations as they are called on the Business of the Session & have made so few Decisions that I cannot give you Any satisfactory Account of What Will be done. From yr most obt Servt
Archd Stuart
